Citation Nr: 0300534	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  01-04 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 
percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to May 14, 1998 
for a grant of service connection for PTSD.

3.  Entitlement to a total disability rating based in 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.


FINDINGS OF FACT

1.  The veteran's PTSD results in total occupational 
impairment.

2.  In March 1992, the RO denied the veteran's claim of 
entitlement to service connection for PTSD; while the 
veteran filed a notice of disagreement with the decision, 
he did not file a timely substantive appeal.

3.  VA was not in receipt or possession of any evidence 
between March 1992 and May 1998 that can reasonably be 
construed as a formal or informal claim of entitlement to 
VA benefits based on PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial rating of 100 
percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2002).

2.  The criteria for an effective date earlier than May 
14, 1998 for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2002).

3.  Because a 100 percent rating is warranted under 
schedular criteria, a claim of TDIU may not be considered.  
38 C.F.R. § 4.16(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an initial rating in excess of 70 
percent for PTSD.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, 
which is based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
Diagnostic Codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 
C.F.R. § 4.7.  As the veteran is appealing the original 
assignment of the rating for his PTSD, the severity of the 
veteran's disability is to be considered during the entire 
period from the initial assignment of the disability 
rating to the present time.  See Fenderson v. West, 12 
Vet. App. 119 (1999).

Under Diagnostic Code 9411, a 100 percent rating is 
warranted when PTSD is manifested by total occupational 
and social impairment due to such symptoms as gross 
impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting 
oneself or others; an intermittent inability to perform 
the activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, one's own 
occupation, or one's own name.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The record indicates that the veteran has worked at over 
45 jobs since his release from active service.  The most 
recent evidence of record indicates that he is working as 
a truck driver only 2-3 days a week due to problems 
related to his PTSD.  According to a July 2000 VA PTSD 
examination, the veteran has slow speech and severely 
impaired short term memory, concentration, and judgment.  
The veteran is in psychotherapy for his PTSD and has been 
prescribed increasingly larger dosages of medication.  The 
veteran has testified that he has recently suffered from 
disorientation to place.

The veteran also suffers severe social impairment due to 
his PTSD.  The veteran has no friends and no outside 
interests or activities.  According to the July 2000 VA 
examiner (as indicated on Axis IV), the veteran's PTSD 
results in "total social isolation."  The veteran's 
occupational and social impairment are closely related, 
especially as reflected in his employment situation.  The 
veteran has indicated that he is a loner and drives a 
truck because he "can't stand to be around people."

After considering all of the evidence of record, it is the 
judgment of the Board that the schedular criteria for a 
100 percent rating are met.  While acknowledging that the 
veteran's PTSD does not manifest all of the symptoms 
listed under the 100 percent criteria under Diagnostic 
Code 9411, the PTSD symptoms he does have (described by 
the July 2000 VA examiner as severe and chronic) result in 
total occupational impairment.  The veteran's impaired 
memory, concentration, and judgment have clearly impacted 
his employment as a truck driver, the only occupation he 
has known since service.  Further, it is obvious that the 
veteran's social isolation is near total, and contributes 
significantly to his inability to hold substantial and 
gainful employment.  Moreover, the record indicates that 
the veteran has continued to receive regular therapy from 
VA with no significant improvement in his overall 
psychiatric status.

In conclusion, the Board finds that the relevant medical 
evidence shows that the veteran's PTSD symptoms more 
nearly approximates the criteria for a 100 percent rating 
for the entire period of his claim.  38.  38 C.F.R. § 4.7; 
Gilbert v. Derwinski, 1 Vet. App 49 (1990); Fenderson.

II.  Entitlement to an effective date prior to May 14, 
1998 for a grant of service connection for PTSD.

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a 
benefit under a law administered by VA.  The Board finds 
that the RO decisions provided to the veteran in this case 
have notified the veteran of all regulations pertinent to 
earlier effective date claims, informed him of the reasons 
for which it had denied his claim, and provided him 
additional opportunities to present evidence and argument 
in support of his claim.  Further, the Board notes that 
the claims file contains relevant service, VA, and private 
medical records.  The veteran has not referenced any 
unobtained evidence that might aid his claim or that might 
be pertinent to the bases of the denial of his claim.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002). As such, 
the Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action 
is necessary.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.102, 3.159.

The veteran was denied service connection for PTSD in a 
rating decision dated March 9, 1992.  While the veteran 
filed a notice of disagreement with the decision, he did 
not file a timely substantive appeal upon being issued a 
statement of the case in May 1992.  Service connection for 
the veteran's PTSD was established by a rating decision 
dated in August 2000, effective March 6, 2000.  A July 
2001 supplemental statement of the case made the grant of 
the veteran's PTSD effective from May 14, 1998, the date 
the RO received the veteran's request to reopen the claim 
for service connection for PTSD.

The effective date of an allowance pursuant to a reopened 
claim is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by 
the Department of Veterans Affairs, from a claimant, his 
or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will 
be forwarded to the claimant for execution.  If received 
within one year from the date it was sent to the claimant, 
it will be considered filed as of the date of receipt of 
the informal claim.  38 C.F.R. § 3.155.

It is undisputed that on May 14, 1998, the RO received the 
veteran's request to reopen his claim for entitlement to 
service connection for PTSD (characterized at that time by 
the veteran as nerves).  The question then remains as to 
whether VA was in receipt or possession of any evidence 
between March 9, 1992, the date of the prior rating 
decision denial, and May 14, 1998, the date of the 
reopened claim, that can reasonably be construed as a 
formal or informal claim of entitlement to VA benefits 
based on PTSD.

The Board concludes that VA was not in receipt of such 
evidence.  The Board notes that after the May 1992 
statement of the case no material related to a PTSD claim 
were received prior to the May 14, 1998 statement.  The 
Board has also carefully reviewed the medical evidence of 
record and concludes the neither the medical evidence nor 
the other documents referenced herein dated prior to May 
14, 1998 can be viewed as a request (informal) to reopen 
his claim for entitlement to service connection for PTSD 
pursuant to 38 C.F.R. § 3.157 (the date of an outpatient 
or hospital examination or the date of hospital admission 
to a VA hospital will be accepted as the date of receipt 
of a claim).  In this regard, the Board notes that the 
veteran was not even diagnosed with PTSD until October 
1998.  As such, the earliest request to reopen the 
veteran's claim is the May 14, 1998 application.  In view 
of the foregoing, the Board finds that the RO properly 
determined that the effective date of the grant of service 
connection for PTSD was May 14, 1998.

III.  TDIU.

Total disability ratings for compensation may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities.  However, when a veteran is in 
receipt of a 100 percent schedular rating he is not 
eligible for a TDIU.  Green v. West, 11 Vet. App. 472, 476 
(1998); 38 C.F.R. § 4.16(a) (2002).

In light of the Board's decision set out above to grant an 
increased (100 percent) schedular rating for service-
connected PTSD effective (May 14, 1998) prior to the date 
of receipt of the veteran's claim for TDIU (May 2001), the 
claim of entitlement to TDIU is without legal merit, and 
the veteran's claim for TDIU benefits must be dismissed.


ORDER

Entitlement to an initial rating of 100 percent for PTSD 
is granted.

Entitlement to an effective date prior to May 14, 1998, 
for a grant of service connection for PTSD is denied.

The appeal of entitlement to TDIU benefits is dismissed.




		
	John E. Ormond, Jr.	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

